Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendments, remarks, replacement drawings, and amended Sequence Listing filed 9/07/22 are acknowledged.

2.   Claims 11 and 12 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species or inventions.

Claims 1, 3, 7, and newly added Claim 17, are under examination.

3.   Upon reconsideration and in view of applicant’s amendments and remarks, all previous objections and rejections have been withdrawn.

4.   The following are new grounds for objection and rejection were necessitated by Applicant’s actions.

5.   The Title and Abstract are objected to because they do not adequately describe the claimed invention.  Applicant is advised that a Title and Abstract commensurate in scope with the invention of the instant claims are required.  Neither the Title nor the Abstract disclose the claimed method of treating skin diseases employing an antibody that binds vimentin.

Regarding the Title, the claims are not drawn to a composition nor is the method drawn to preventing disease.  Regarding the Abstract, a method of treating particular skin diseases is not disclosed. 

	Correction is required.

6.  Claim 17 is objected to.  “Framework” is improperly capitalized.

7.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.   Claims 1, 3, 7, and newly added Claim 17, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 19, and 21 of U.S. Patent No. 10,961,300 in view of Vora et al. (2015) and Capriotti et al. (2015).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass the treatment of a infectious, inflammatory viral disease, said treatment comprising the administration of an antibody specific for the vimentin protein fragment of SEQ ID NO:1.  Vora et al. teaches that molluscum contagion is a “very common” infectious disease caused by a pox virus (page 1, column 2).  It’s treatment by the claimed method would be obvious.  Likewise, Capriotti et al. teach that verruca vulgaris is a common infectious disease caused by a papilloma virus affecting up to 12% of the world’s population (page 247, column 1 and page 248, column 1).  It’s treatment by the claimed method would be obvious.  Regarding the new framework limitations of Claim 17, said framework region it taught by the ‘300 patent and it’s use would be obvious because the inventors already had it in their possession.  

9.   No claim is allowed.

10.  Applicant's actions necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

12.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 9/12/22
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644